Title: To James Madison from Petr Ivanovich Poletika, 10 June 1819
From: Poletika, Petr Ivanovich
To: Madison, James


Sir,
Washington City 10th June 1819.
Being very desirous to Express to you those Sentiments of particular regard and esteem I have always felt for your eminent qualities in private and public life but which I could not manifest to you with propriety while you were filling the Exalted Station of the first Magistrate of this Country, I beg you to grant me leave to pay you a visit at your residence in company with a countrymen [sic] of mine who is very ambitious of being introduced to you. Meanwhile I request you to have the goodness to present my most cordial and respectful compliments to Mrs. Madison. I have the honor to be with the highest consideration Sir Your most humble obedient Servant
P. Polética
